     Case 3:20-cv-00765-E-BT Document 12 Filed 07/07/20                   Page 1 of 2 PageID 59



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

RENE SOLIS,                                         §
                   Plaintiff,                       §
                                                    §
v.                                                  §      No. 3:20-cv-00765-E (BT)
                                                    §
                                                    §
J BARBER et al.,                                    §
                   Defendants.                      §

                                                ORDER

         Plaintiff Rene Solis, an inmate confined at the Big Spring Federal Correctional Institution

 (Big Spring), filed a complaint in this action alleging Defendants violated his civil rights under 42

 U.S.C. § 1983. (Doc. No. 3). On April 10, 2020, the Court granted Solis leave to proceed in forma

 pauperis. (Doc. No. 6). The Order provided that Solis was to “notify the Court of any change of

 address by filing a written Notice of Change of Address with the Clerk. Failure to file such notice

 may result in this case being dismissed for want of prosecution.” (Id. p. 2).

         On April 14, 2020, the Court’s Order granting Solis leave to proceed in forma pauperis was

 returned to the Court as undeliverable. (ECF No. 7). The Clerk re-mailed the Court’s Order on

 April 15, 2020, but, on April 21, 2020, the Order again was returned to the Court as undeliverable.

         On June 19, 2020, the Magistrate Judge made findings, conclusions and a recommendation

 in this case. (Doc. No. 9). Because the Court was unable to contact Solis and he had not provided

 any alternative address, the Magistrate Judge recommended dismissing the complaint for want of

 prosecution under Federal Rule of Civil Procedure 41(b). See FED. R. CIV. P. 41(b) (allowing a

 court to dismiss an action sua sponte for failure to prosecute or for failure to comply with the federal

                                                    1
  Case 3:20-cv-00765-E-BT Document 12 Filed 07/07/20                 Page 2 of 2 PageID 60



rules or any court order). Solis has filed an objection and response to the Magistrate Judge’s

findings, conclusions, and recommendation because he remains an inmate at Big Spring and the

mail was returned due to no fault of his own. (Doc. Nos. 10 & 11). Because Solis’s address has

not changed, the Court ORDERS that Solis’s objection is SUSTAINED and the recommendation

of the United States Magistrate Judge is NOT ADOPTED.

       A review of the record shows that both Solis’s complaint and application to proceed in

forma pauperis refer to his inmate number as 18030540, and the Clerk of the Court referenced that

inmate number when mailing the Court’s Order to Solis. (Doc. Nos. 3 & 4). Elsewhere in the

complaint and application, however, Solis identified his inmate number as 57112-177. (Doc. No.

3). Solis also refers to his inmate number as 57112-177 in his objection. (Doc. No. 10). It appears

from the Certificate of Inmate Trust Account and accompanying copy of Solis’s account statement

that 57112-177 is his correct Big Spring inmate number. (Doc. No. 4). Accordingly, the Court

ORDERS the Clerk of the Court to re-mail the Court’s Order granting Solis leave to proceed in

forma pauperis (Doc. No. 6) to Solis with the correct inmate number, 57112-177. The Court further

ORDERS the Clerk of the Court to update ECF as needed to ensure that future mail to Solis also

will be addressed with the correct inmate number.

       So ORDERED; signed this 7th day of July, 2020.



                                             _________________________________
                                             ADA BROWN
                                             UNITED STATES DISTRICT JUDGE




                                                2
